UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-44 ARCHER-DANIELS-MIDLAND COMPANY (Exact name of registrant as specified in its charter) Delaware 41-0129150 (State or other jurisdiction of incorporation or organization) (I. R. S. Employer Identification No.) 4666 Faries ParkwayBox 1470 Decatur, Illinois (Address of principal executive offices) 62525 (Zip Code) (217) 424-5200 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act. Large Accelerated FilerxAccelerated Filer oNon-accelerated Filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o Nox. Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock, no par value – 642,890,659 shares (October 31, 2007) PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Archer-Daniels-Midland Company Consolidated Statements of Earnings (Unaudited) Three Months Ended September 30, 2007 2006 (In millions, except per share amounts) Net sales and other operating income $ 12,828 $ 9,447 Cost of products sold 11,898 8,581 Gross Profit 930 866 Selling, general and administrative expenses 354 310 Other income – net (71 ) (20 ) Earnings Before Income Taxes 647 576 Income taxes 206 173 Net Earnings $ 441 $ 403 Average number of shares outstanding – basic 644 657 Average number of shares outstanding – diluted 647 661 Basic and diluted earnings per common share $ 0.68 $ 0.61 Dividends per common share $ 0.115 $ 0.10 See notes to consolidated financial statements. Archer-Daniels-Midland Company Consolidated Balance Sheets (Unaudited) September 30, June 30, 2007 2007 (In millions) Assets Current Assets Cash and cash equivalents $ 1,121 $ 663 Segregated cash and investments 1,182 1,424 Receivables 8,428 6,404 Inventories 7,747 6,060 Other assets 540 571 Total Current Assets 19,018 15,122 Investments and Other Assets Investments in and advances to affiliates 2,624 2,498 Long-term marketable securities 684 657 Goodwill 319 317 Other assets 519 514 Total Investments and Other Assets 4,146 3,986 Property, Plant, and Equipment Land 225 227 Buildings 3,056 3,002 Machinery and equipment 12,015 11,822 Construction in progress 1,073 884 16,369 15,935 Accumulated depreciation (10,141 ) (9,925 ) Total Property, Plant, and Equipment 6,228 6,010 Total Assets $ 29,392 $ 25,118 Liabilities and Shareholders’ Equity Current Liabilities Short-term debt $ 2,523 $ 468 Accounts payable 5,512 4,919 Accrued expenses 3,424 2,416 Current maturities of long-term debt 67 65 Total Current Liabilities 11,526 7,868 Long-Term Liabilities Long-term debt 4,733 4,752 Deferred income taxes 552 532 Other 761 713 Total Long-Term Liabilities 6,046 5,997 Shareholders’ Equity Common stock 5,056 5,090 Reinvested earnings 6,375 5,982 Accumulated other comprehensive income 389 181 Total Shareholders’ Equity 11,820 11,253 Total Liabilities and Shareholders’ Equity $ 29,392 $ 25,118 See notes to consolidated financial statements. Archer-Daniels-Midland Company Consolidated Statements of Cash Flows (Unaudited) Three Months Ended September 30, 2006 2005 (In thousands) Operating Activities Net earnings $ 441 $ 403 Adjustments to reconcile net earnings to net cash provided by (used in) operating activities Depreciation 185 171 Deferred income taxes (18 ) (10 ) Gain on marketable securities transactions (15 ) (4 ) Equity in earnings of affiliates, net of dividends (52 ) (48 ) Pension and postretirement accruals, net of contributions 14 19 Other – net 88 50 Changes in operating assets and liabilities Segregated cash and investments 246 8 Receivables (814 ) (126 ) Inventories (1,858 ) (421 ) Other assets (71 ) (37 ) Accounts payable and accrued expenses 644 72 Total Operating Activities (1,210 ) 77 Investing Activities Purchases of property, plant, and equipment (359 ) (251 ) Proceeds from sales of property, plant, and equipment 9 11 Net assets of businesses acquired (5 ) (20 ) Purchases of marketable securities (122 ) (139 ) Proceeds from sales of marketable securities 242 74 Other – net 11 9 Total Investing Activities (224 ) (316 ) Financing Activities Long-term debt borrowings 17 10 Long-term debt payments (39 ) (42 ) Net borrowings under lines of credit agreements 2,041 168 Purchases of treasury stock (60 ) – Cash dividends (74 ) (66 ) Other – net 7 14 Total Financing Activities 1,892 84 Increase (decrease) in cash and cash equivalents 458 (155 ) Cash and cash equivalents beginning of period 663 1,113 Cash and cash equivalents end of period $ 1,121 $ 958 See notes to consolidated financial statements. Archer-Daniels-Midland Company Notes to Consolidated Financial Statements (Unaudited) Note 1. Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, these statements do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the quarter ended September 30, 2007 are not necessarily indicative of the results that may be expected for the year ending June 30, 2008. For further information, refer to the consolidated financial statements and footnotes thereto included in the Company's annual report on Form 10-K for the year ended June 30, 2007. Last-in, First-out (LIFO) Inventories Interim period LIFO calculations are based on interim period costs and management’s estimates of year-end inventory levels.Because the availability and price of agricultural commodity-based LIFO inventories are unpredictable due to factors such as weather, government farm programs and policies, and changes in global demand, quantities of LIFO-based inventories at interim periods may vary significantly from management’s estimates of year-end inventory levels. Note 2. New Accounting Standards During July 2006, the Financial Accounting Standards Board (FASB) issued Interpretation Number 48, Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement Number 109 (FIN 48). FIN 48 clarifies the accounting for income taxes by prescribing the minimum requirements a tax position must meet before being recognized in the financial statements.In addition, FIN 48 prohibits the use of Statement of Financial Accounting Standards (SFAS) Number 5, Accounting for Contingencies, in evaluating the recognition and measurement of uncertain tax positions.The Company adopted the provisions of FIN 48 on July 1, 2007.The effect of the adoption was immaterial to the Company. The Company files income tax returns in multiple jurisdictions and is subject to examination by taxing authorities throughout the world.In the U.S., the Company remains subject to Federalexamination for tax years 2003 through 2007. The amount of unrecognized tax benefits at September 30, 2007 was immaterial.There were no significant increases or decreases in unrecognized tax benefits as a result of tax positions taken during a prior period or taken during the current quarter and there were no material settlements during the quarter ended September 30, 2007.The Company classifies interest and penalties related to uncertain tax positions as interest expense and penalty expensewhich are included in the accompanying consolidated statements of earnings in other income – net and selling, general and administrative expenses,respectively.The amount of interest expense and penalty expense was immaterial for the quarter endedSeptember 30, 2007. Archer-Daniels-Midland Company Notes to Consolidated Financial Statements (Continued) (Unaudited) Note 2. New Accounting Standards (Continued) During September 2006, the FASB issued SFAS Number 157, Fair Value Measurements.SFAS Number 157 establishes a framework for measuring fair value within generally accepted accounting principles, clarifies the definition of fair value within that framework, and expands disclosures about the use of fair value measurements. SFAS Number 157 does not require any new fair value measurements in generally accepted accounting principles.However, the definition of fair value in SFAS Number 157 may affect assumptions used by companies in determining fair value.The Company will be required to adopt SFAS Number 157 on July 1, 2008.The Company has not completed its evaluation of the impact of adopting SFAS Number 157 on the Company’s financial statements, but currently believes the impact of the adoption of SFAS Number 157 will not require material modification of the Company’s fair value measurements and will be substantially limited to expanded disclosures in the notes to the Company’s consolidated financial statements. During February 2007, the FASB issued SFAS Number 159, The Fair Value Option for Financial Assets and Financial Liabilities. SFAS Number 159 allows entities to voluntarily choose, at specified election dates, to measure many financial assets and financial liabilities at fair value. The election is made on an instrument-by-instrument basis and is irrevocable. If the fair value option is elected for an instrument, SFAS Number 159 specifies that all subsequent changes in fair value for that instrument shall be reported in earnings.The Company will be required to adopt SFAS Number 159 on July 1, 2008 and has not yet assessed the impact of the adoption of this standard on the Company’s financial statements. Note 3. Long-Term Debt The Company has outstanding $1.2 billion principal amount of convertible senior notes (the Notes) due in 2014. As of September 30, 2007 none of the conditions permitting conversion of the Notes had been satisfied and no share amounts related to the conversion of the Notes or exercise of the warrants sold in connection with the issuance of the Notes, were included in diluted average shares outstanding.For further information on the Notes, refer to Note 7 “Debt and Financing Arrangements” in the consolidated financial statements and footnotes thereto included in the Company’s annual report on Form 10-K for the year ended June 30, 2007. Note 4. Comprehensive Income The components of comprehensive income, net of related tax, are as follows: Three Months Ended September 30, 2007 2006 (In millions) Net earnings $ 441 $ 403 Net change in unrealized gain (loss) on investments (2 ) 8 Deferred gain on hedging activities 5 48 Pension liability adjustment (5 ) – Foreign currency translation adjustment 210 29 Comprehensive income $ 649 $ 488 Archer-Daniels-Midland Company Notes to Consolidated Financial Statements (Continued) (Unaudited) Note 5.Other Income - Net Three Months Ended September 30, 2007 2006 (In millions) Interest expense $ 88 $ 97 Investment income (63 ) (61 ) Net gain on marketable securities transactions (15 ) (4 ) Equity in earnings of unconsolidated affiliates (85 ) (57 ) Other - net 4 5 $ (71 ) $ (20 ) Note 6. Segment Information The Company is principally engaged in procuring, transporting, storing, processing, and merchandising agricultural commodities and products.The Company has reclassified certain operations within its reportable segments to reflect how the Company now manages its businessesfollowing a realignment of the organizational structure of the Company and to reflect theactivities of the Company as viewed by the Company’s chief operating decision maker.The Company’s operations are classified into three reportable business segments:Oilseeds Processing, Corn Processing and Agricultural Services.Each of these segments is organized based upon the nature of products and services offered.The Company’s remaining operations are aggregated and classified as Other. The reclassification of certain operations in the Company’s reportable segments principally resulted in the movement of certain food, feed, and industrial operations previously classified in Other to the respective segment which produces the raw material feedstock used in those operations.The Oilseeds Processing segment now includes the Company’s natural health and nutrition and protein specialties operations, the Corn Processing segment now includes the Company’s industrial bioproducts operations, and the Agricultural Services segment now includes the Company’s formula feed processing and edible bean origination operations.Prior period segment information has been reclassified to conform to the new presentation. The Oilseeds Processing segment includes activities related to thecrushing and origination of oilseeds such as soybeans, cottonseed, sunflower seeds, canola, peanuts, and flaxseed into vegetable oils and meals principally for the food and feed industries.In addition, oilseedsand oilseed products may be used internally or resold into the marketplace as raw materials for other processing.Crude vegetable oil is sold "as is" or is further processed by refining, bleaching, and deodorizing into salad oils.Salad oils can be further processed by hydrogenating and/or interesterifying into margarine, shortening, and other food products. Partially refined oil is sold for use in chemicals, paints, and other industrial products.Refined oil can be further processed for use in the production of biodiesel.Oilseed meals are primary ingredients used in the manufacture of commercial livestock and poultry feeds. Oilseeds Processingincludes activities related to the production of natural health and nutrition products and the production of other specialty food and feed ingredients.This segmentalso includes activities related to the Company’s interests in unconsolidated affiliates in Asia,principally Wilmar International Limited, the largest agricultural processing business in Asia. The Corn Processing segment includes activities related to the production of sweeteners, starches, dextrose, and syrups for the food and beverage industry as well as activities related to the production, by fermentation, of bioproducts such as ethanol, amino acids, and other food, feed and industrial products. Archer-Daniels-Midland Company Notes to Consolidated Financial Statements (Continued) (Unaudited) Note 6.Segment Information (Continued) The Agricultural Services segment utilizes the Company’s extensive grain elevator and transportation network to buy, store, clean, and transport agricultural commodities, such as oilseeds, corn, wheat, milo, oats, barley, and edible beans, and resellsor processes these commodities primarily as food and feed ingredients for the agricultural processing industry.Agricultural Services’ grain sourcing and transportation network provides reliable and efficient services to the Company’s agricultural processing operations. Also included in Agricultural Services are the activities of A.C. Toepfer International, a global merchandiser of agricultural commodities and processed products. Other includes the Company’s remaining operations, consisting of activities related to processing agricultural commodities into food ingredient products such as wheat into wheat flour, cocoa into chocolate and cocoa products, and barley into malt for the beverage industry. Other also includes financial activities related to banking, captive insurance, private equity fund investments, and futures commission merchant activities. Intersegment sales have been recorded at amounts approximating market.Operating profit for each segment is based on net sales less identifiable operating expenses, including an interest charge related to working capital usage. Also included in segment operating profit are the related equity in earnings of affiliates based on the equity method of accounting.General corporate expenses, investment income, unallocated interest expense, marketable securities transactions, and FIFO to LIFO inventory adjustments have been excluded from segment operations and classified as Corporate. For detailed information regarding the Company’s reportable segments, see Note 14 to the consolidated financial statements included in the Company’s annual report on Form 10-K for the year ended June 30, 2007. Archer-Daniels-Midland Company Notes to Consolidated Financial Statements (Continued) (Unaudited) Note 6.Segment Information (Continued) Three Months Ended September 30, 2007 2006 (In millions) Sales to external customers Oilseeds Processing $ 4,610 $ 3,238 Corn Processing 1,521 1,351 Agricultural Services 5,540 3,975 Other 1,157 883 Total $ 12,828 $ 9,447 Intersegment sales Oilseeds Processing $ 147 $ 83 Corn Processing 19 10 Agricultural Services 420 304 Other 31 30 Total $ 617 $ 427 Net sales Oilseeds Processing $ 4,757 $ 3,321 Corn Processing 1,540 1,361 Agricultural Services 5,960 4,279 Other 1,188 913 Intersegment elimination (617 ) (427 ) Total $ 12,828 $ 9,447 Segment operating profit Oilseeds Processing $ 209 $ 170 Corn Processing 253 289 Agricultural Services 229 115 Other 106 74 Total segment operating profit 797 648 Corporate (150 ) (72 ) Earnings before income taxes $ 647 $ 576 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Company Overview The Company is principally engaged in procuring, transporting, storing, processing, and merchandising agricultural commodities and products. The Company’s operations are classified into three reportable business segments: Oilseeds Processing, Corn Processing and Agricultural Services.Each of these segments is organized based upon the nature of products and services offered.The Company’s remaining operations are aggregated and classified as Other. The Oilseeds Processing segment includes activities related to the crushing and origination of oilseeds such as soybeans, cottonseed, sunflower seeds, canola, peanuts, and flaxseed into vegetable oils and meals principally for the food and feed industries.In addition, oilseeds and oilseed products may be used internally or resold into the marketplace as raw materials for other processing. Crude vegetable oil is sold "as is" or is further processed by refining, bleaching, and deodorizing into salad oils.Salad oils can be further processed by hydrogenating and/or interesterifying into margarine, shortening, and other food products. Partially refined oil is sold for use in chemicals, paints, and other industrial products.Refined oil can be further processed for use in the production of biodiesel.Oilseed meals are primary ingredients used in the manufacture of commercial livestock and poultry feeds. Oilseeds Processing includes activities related to the production of natural health and nutrition products and the production of other specialty food and feed ingredients. This segment also includes activities related to the Company’s interests in unconsolidated affiliates in Asia, principally Wilmar International Limited, the largest agricultural processing business in Asia. The Corn Processing segment includes activities related to the production of sweeteners, starches, dextrose, and syrups for the food and beverage industry as well as activities related to the production, by fermentation, of bioproducts such as ethanol, amino acids, and other food, feed and industrial products. The Agricultural Services segment utilizes the Company’s extensive grain elevator and transportation network to buy, store, clean, and transport agricultural commodities, such as oilseeds, corn, wheat, milo, oats, barley, and edible beans, and resells or processes these commodities primarily as food and feed ingredientsfor the agricultural processing industry.Agricultural Services’ grain sourcing and transportation network provides reliable and efficient services to the Company’s agricultural processing operations. Also included in Agricultural Services are the activities of A.C. Toepfer International, a global merchandiser of agricultural commodities and processed products. Other includes the Company’s remaining operations, consisting of activities related to processing agricultural commodities into food ingredient products such as wheat into wheat flour, cocoa into chocolate and cocoa products, and barley into malt for the beverage industry. Other also includes financial activities related to banking, captive insurance, private equity fund investments, and futures commission merchant activities. Operating Performance Indicators The Company is exposed to certain risks inherent to an agricultural-based commodity business.These risks are further described in Item 1A, “Risk Factors” included in the Company’s annual report on Form 10-K for the year ended June 30, 2007. ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (Continued) The Company’s Oilseeds Processing, Agricultural Services, and Wheat Processing operations are principally agricultural commodity-based businesses where changes in segment selling prices move in relationship to changes in prices of the commodity-based agricultural raw materials.Therefore, changes in agricultural commodity prices have relatively equal impacts on both net sales and cost of products sold and minimal impact on the gross profit of underlying transactions. As a result, changes in net sales amounts of these business segments do not necessarily correspond to the changes in gross profit realized by these businesses. The Company’s Corn Processing operations and certain other food and feed processing operations also utilize agricultural commodities (or products derived from agricultural commodities) as raw materials.In these operations, agricultural commodity price changes can result in significant fluctuations in cost of products sold and such price changes cannot necessarily be passed directly through to the selling price of the finished products. For products such as ethanol, selling prices bear no direct relationship to the raw material cost of the agricultural commodity from which it is produced. The Company conducts its business in many countries.For the majority of the Company’s subsidiaries located outside the United States, the local currency is the functional currency.Revenues and expenses denominated in foreign currencies are translated into U.S. dollars at the weighted average exchange rates for the applicable periods. Fluctuations in the exchange rates of foreign currencies, primarily the Euro and British pound, as compared to the U.S. dollar will result in corresponding fluctuations in the relative U.S. dollar value of the Company’s revenues and expenses.The impact of these currency exchange rate changes was not significant during the quarter ended September 30, 2007. The Company measures the performance of its business segments using key operating statistics such as segment operating profit and return on fixed capital investment and net assets.The Company’s operating results can vary significantly due to changes in unpredictable factors such as fluctuations in energy prices, weather conditions, plantings, global government farm programs and policies, changes in global demand resulting from population growth and changes in standards of living, and global production of similar and competitive crops.Due to these unpredictable factors, the Company does not provide forward-looking information in “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Additionally, the Company’s operating results for the current quarter are not necessarily indicative of the results that may be expected for the year ending June 30, 2008. Three Months Ended September 30, 2007 Compared to Three Months Ended September 30, 2006 As an agricultural-based commodity business, the Company is subject to a variety of market factors which affect the Company’s operating results.Net earnings for the quarter increased principally due to increased segment operating profits, partially offset by increased corporate expenses related principally to LIFO inventory valuation charges and costs associated with realignment of the Company’s organizational structure. Large North American crops and global wheat shortages created favorable operating conditions in agricultural merchandising and handling operations.Abundant oilseeds supplies and good demand for vegetable oil and soybean meal positively impacted crushing margins in North America. Abundant crops and increased fertilizer margins positively impacted South American oilseeds operating results.
